627 S.E.2d 463 (2006)
STATE of North Carolina
v.
James Love RENFRO, Jr.
No. 674A05.
Supreme Court of North Carolina.
April 7, 2006.
Roy Cooper, Attorney General, by James M. Stanley, Jr., Assistant Attorney General, for the State.
George E. Kelly, III, Raleigh, for defendant-appellant.
PER CURIAM.
Justice BRADY took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.